DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to because of the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in paragraph [0085] of the description: 150.  
Each distinct part, including modified parts, should be labeled with a distinct reference character to be in compliance with 37 CFR 1.84(P).  Note at least the following informalities:
The rim represented by reference character 122 in the embodiment shown in Fig. 9 is distinct from the rim represented by this same reference character in at least the embodiment shown in Figs. 4-6.
The structures represented by reference characters 54 and 122 in the embodiment shown in Fig. 10 is distinct from the structures represented by these same reference characters in at least the embodiment shown in Figs. 4-6.
The structures represented by reference characters 54 and 122 
The structures represented by reference characters 54 and 122 in the embodiment shown in Fig. 12 is distinct from the structures represented by these same reference characters in at least the embodiment shown in Figs. 4-6.
The strip represented by reference character 150d in the embodiment shown in Figs. 17 and 18 is distinct from the strip represented by this same reference character in at least the embodiment shown in Figs. 13 and 14.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


3.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 4 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding both claims 4 and 17, the limitation “or any combination thereof” set forth in each claim renders the claim indefinite because it is unclear what would be encompassed by this limitation.  Specifically, it is unclear whether both claims 4 and 17 require the rim to include all of the limitations (i.e., “the plurality of strips includes a first strip and a second strip”, “the second strip being made of a different material than the first strip”, “the second strip having a greater length than the first strip”, and “the second strip having a greater width than the first strip”) set forth in each of these claims, or if each of the these claims merely requires one of the aforementioned limitations because of the included “any combination thereof” clause at the end of the claim.





Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-20, as best understood in light of the section 112 issues noted above, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto (JP 61244602A).
	Regarding claims 1-10, Hashimoto discloses a rim (comprised of A and B as shown in Figs. 1-5) for a bicycle wheel, the rim comprising: a radially inner portion at 35 disposed along an inner circumference of the rim; a first sidewall (unlabeled, but shown in Figs. 1-5); a second sidewall (unlabeled, but shown in Figs. 1-5) spaced apart from the first sidewall, wherein the first sidewall and the second sidewall extend radially outward from the radially inner portion (Figs. 1-5); and a radially outer tire engaging portion at 36 disposed along an outer circumference of the rim, the radially outer tire engaging portion extending from the first sidewall and the second sidewall, respectively (Figs. 1-5), wherein the radially inner portion includes a stack of strips (strips 10, 11, 12, 35 and the unlabeled strips of the third fiber layer 33 shown in Fig. 3) of material, the stack of strips including a plurality of strips (strips 10, 11, 12, 35 and the unlabeled strips of the third fiber layer 33 shown in Fig. 3 OR strips 10, 11, 12 and the unlabeled strips of 33 shown in Fig. 3) and a hole 2 through the plurality of strips, the plurality of strips being nonparallel to each other (evident from Figs. 1-4), and wherein the plurality of strips are positioned about the hole through the plurality of strips (evident from Figs. 1-4), wherein at least one strip of the plurality of strips is made of a composite material (paragraph [0001]) having unidirectional fiber orientation in a direction along a length of the respective strip (Figs. 1-4), wherein each strip of the plurality of strips of the composite material includes fibers that are parallel to the direction along the length of the respective strip, the fibers being carbon fibers (Figs. 1-4; paragraph [0001]), wherein the plurality of strips includes a first strip 12 and a second strip (11 or 12), the second strip being made of a different material than the first strip (paragraph [0001]), the second strip having a greater length than the first strip (Figs. 1 and 2), the second strip having a greater width than the first strip (Figs. 1 and 2), or any combination thereof (Figs. 1 and 2), wherein the plurality of strips form at least part of the first sidewall and at least part of the second sidewall (evident from Figs. 1-3), wherein each strip of the plurality of strips extends to the outer circumference of the rim at the first sidewall and the second sidewall, respectively (evident from Figs. 1-3 where the plurality of strips are interpreted to include only strips 10, 11, 12 and the unlabeled strips of the third fiber layer 33 shown in Fig. 3), wherein the plurality of strips is a plurality of first strips (a first grouping of 10, 11, 12, 35 and the unlabeled strips of the third fiber layer 33 shown in Fig. 3), and the hole is a first hole (a first spoke hole 2), wherein the radially inner portion further includes a stack of second strips (a second grouping of 10, 11, 12, 35 and the unlabeled strips of the third fiber layer 33 shown in Fig. 3) of material, the stack of second strips including a plurality of second strips and a second hole (a second spoke hole 2) through the plurality of second strips, the plurality of second strips being nonparallel to each other (Figs. 1-4) wherein the plurality of second strips are positioned about the second hole 10, 11, 12 and the unlabeled strips of the third fiber layer 33 shown in Fig. 3) of the plurality of strips extends beyond the outer circumference defined by the radially outer tire engaging portion (Figs. 1-3).
	Regarding claims 11-15, Hashimoto discloses a rim (comprised of A and B as shown in Figs. 1-5) for a bicycle wheel, the rim comprising: a radially outer tire engaging portion at 36 disposed along an outer circumference of the rim, the radially outer tire engaging portion having a first side and a second side spaced apart from the first side (Figs. 1-5); and a plurality of strips (strips 10, 11, 12, 35 and the unlabeled strips of the third fiber layer 33 shown in Fig. 3 OR strips 10, 11, 12 and the unlabeled strips of the third fiber layer 33 shown in Fig. 3) of a composite material (paragraph [0001]) arranged about a hole 2 through the plurality of strips, the hole being radially inner relative to the radially outer tire engaging portion (Figs. 1-3), wherein each strip of the plurality of strips of the composite material has substantially unidirectional fiber orientation in a direction along a length of the respective strip (Figs. 1-4), such that at least a portion of the fibers of the respective strip are parallel to the direction along the length of the respective strip (Figs. 1-4), wherein one or more fibers of the portion of the fibers of the respective strip extend from the outer circumference of the rim, at the first side of the radially outer tire engaging portion, past the hole, to the outer circumference of the rim, at the second side of the radially outer tire engaging portion (Figs. 1-3), wherein the fibers of the respective 35 disposed along an inner circumference of the rim, each of the first sidewall and the second sidewall extending between the radially inner portion and the radially outer tire engaging portion (Figs. 1-5), wherein the plurality of strips of the composite material is a plurality of first strips (a first grouping of 10, 11, 12, 35 and the unlabeled strips of the third fiber layer 33 shown in Fig. 3), and the hole is a first hole (a first spoke hole 2),wherein the rim further includes a plurality of second strips (a second grouping of 10, 11, 12, 35 and the unlabeled strips of the third fiber layer 33 shown in Fig. 3) of the composite material and a second hole (a second spoke hole 2) through the plurality of second strips, the plurality of second strips being nonparallel to each other (Figs. 1-4), wherein the plurality of second strips are positioned about the second hole through the plurality of second strips (Figs. 1-4), and wherein the second hole is positioned at a distance from the first hole along the inner circumference of the rim (Figs. 1-3), and wherein at least one first strip of the plurality of first strips overlaps at least one second strip of the plurality of second strips (Figs. 1-3).
	Regarding claims 16-20, Hashimoto discloses a wheel for a bicycle (paragraph [0001]), the wheel comprising: a central hub (not shown, but implicitly a component of a bicycle wheel) configured for rotational attachment to the bicycle; a plurality of spokes (not shown, but implicit from the presence of “spoke holes”) attached to the central hub and extending radially outward from the hub, the plurality of spokes consisting of a number of spokes; and a rim (comprised of A and B as shown in Figs. 1-5) comprising: a radially inner portion at 35 disposed along an inner circumference of the rim; a first sidewall (unlabeled, but shown in Figs. 1-5); a 36 disposed along an outer circumference of the rim (Figs. 1-5), the radially outer tire engaging portion extending from the first sidewall and the second sidewall, respectively (Figs. 1-5), wherein the radially inner portion includes a plurality of strips (strips 10, 11, 12, 35 and the unlabeled strips of the third fiber layer 33 shown in Fig. 3) of one or more materials and a spoke hole through the plurality of strips, the plurality of strips being nonparallel to each other (evident from Figs. 1-4), wherein the plurality of strips are positioned about the spoke hole through the plurality of strips (evident from Figs. 1-4), and wherein one of the number of spokes is implicitly attached to the rim via the spoke hole (evident from Figs. 1-5), wherein the plurality of strips includes a first strip 12 and a second strip (11 or 12), the second strip being made of a different material than the first strip (paragraph [0001]), the second strip having a greater length than the first strip (Figs. 1 and 2), the second strip having a greater width than the first strip (Figs. 1 and 2), or any combination thereof (Figs. 1 and 2), wherein each strip of the plurality of strips extends to the outer circumference of the rim at the first sidewall and the second sidewall, respectively (evident from Figs. 1-3 where the plurality of strips are interpreted to include only strips 10, 11, 12 and the unlabeled strips of the third fiber layer 33 shown in Fig. 3), wherein the plurality of strips is a plurality of first strips (a first grouping of 10, 11, 12, 35 and the unlabeled strips of the third fiber layer 33 shown in Fig. 3), the spoke hole is a first spoke hole (a first spoke hole 2), and the one spoke is a first spoke (not shown, but implicit), wherein the radially inner portion further includes a plurality of second strips (a second grouping of 10, 11, 12, 35 and the unlabeled strips of the third fiber layer 33 shown in Fig. 3) of the one or more materials and a second spoke hole (a second spoke hole 2) through the plurality of second strips, the plurality of second strips being nonparallel to each other (Figs. 1-4), wherein the plurality of second strips are positioned about the second spoke hole through the plurality of second strips (Figs. 1-4), wherein the second spoke hole is positioned at a distance from the first hole along the inner circumference of the rim (Figs. 1-3), and wherein a second spoke (not shown, but implicit) of the number of spokes is attached to the rim via the second spoke hole, and wherein at least one first strip of the plurality of first strips overlaps at least one second strip of the plurality of second strips (evident from Figs. 1-4).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okajima et al. (US 7,377,595 B1) teaches a bicycle rim that includes a plurality of distinctly arranged strips 41, 42, 43, 44, 45, 46 positioned about the spoke hole 30 as shown in Fig. 9

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953.  The examiner can normally be reached on 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kip T Kotter/Primary Examiner, Art Unit 3617